Citation Nr: 9903639	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-45 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a psychoneurosis, 
conversion reaction with functional overlay related to low 
back pain, currently assigned a 50 percent disability rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to April 
1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran filed a timely appeal, and the case was 
referred to the Board for resolution.  In February 1998, the 
Board remanded the case back to the RO for additional 
development.  The requested development having been 
completed, the case has once again been referred to the Board 
for additional review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's service-connected conversion reaction is 
not shown to be productive of more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.  In addition, the veteran's service-connected conversion 
reaction is shown to be productive of not more than a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 50 
percent for the veteran's psychoneurosis, conversion reaction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9424 (1998); 
38 C.F.R. § 4.130, Diagnostic Code 9402 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  

The veteran has made such allegations in this case.  
Accordingly, his claim for an increased evaluation is well 
grounded.  Further, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA rating examinations, and statements made by the 
veteran's service representative and the veteran in his own 
behalf.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A brief review of the record discloses that the veteran was 
granted service connection for his psychoneurosis by a rating 
decision of December 1976, and was initially assigned a 30 
percent evaluation, effective from April 16, 1976.  That 30 
percent disability evaluation was reduced to a 10 percent 
disability evaluation in a March 1979 rating decision, and 
subsequently increased to 30 percent in a May 1980 rating 
decision.  The veteran later again sought an increased 
evaluation, and pursuant to a September 1994 Board decision, 
was granted a 50 percent evaluation, effective from November 
5, 1991.  In March 1996, the veteran filed a claim seeking an 
increased evaluation for his service-connected conversion 
reaction.  The veteran contends, in substance, that he was 
hospitalized from January through February 1996, and that his 
life and financial affairs are in shambles.  He asserts that 
his service-connected psychoneurosis precludes him from 
obtaining or retaining employment, and that he cannot control 
his anger, has occasional suicidal and homicidal ideation, 
and has difficulty in recalling his daughters' names.  

Contemporaneous clinical treatment records dating from the 
mid 1970's through the late 1990's show that the veteran has 
received ongoing medical treatment for psychiatric problems, 
variously diagnosed, and physical problems related to his 
back including problems which arose apparently due to work-
related injuries.  These records include psychiatric 
diagnoses of conversion reaction with functional overlay 
related to low back pain; situational adjustment reaction 
with depressed mood and cocaine dependency and abuse by 
history; major affective disorder, depressed and recurrent 
cocaine abuse; personality disorder, unspecified; and 
somatoform reaction, conversion.  The diagnoses related to 
the veteran's back pain have included spondylolysis L5-S1 and 
spina bifida occulta, S1, and the diagnoses in some of the 
older records have sometimes apparently included 
spondylolisthesis.  As a preliminary matter, however, the 
Board must emphasize that the veteran has not established 
service connection for a back disorder and, in fact, service 
connection has been denied for a back disorder by the RO on 
numerous occasions since 1984 and most recently in 1997.  The 
Board notes further, that service connection for major 
affective disorder and cocaine abuse was denied by the RO in 
a March 1992 rating decision; this decision was not appealed 
by the veteran.  In this regard, the Board notes that 
impairment due to nonservice-connected disorders may not be 
considered when evaluating the veteran's service-connected 
conversion reaction.  See 38 C.F.R. § 4.14 (1998).  

In connection with the current claim, the veteran underwent a 
VA rating examination in February 1996 in which he was noted 
to have a long history of cocaine abuse, and to have 
undergone inpatient treatment for detoxification and 
rehabilitation.  The examiner also reported that the veteran 
had had problems with nervousness, sensitivity to criticism, 
violent feelings, limited impulse control, and episodes of 
depression treated unsuccessfully with Prozac.  In addition, 
the examiner referred to a February 1992 examination report 
in which the veteran was not found to show signs of 
depression, but did show what was described as marked somatic 
obsessiveness.  Cognitive deficits were not present, but the 
clinical findings revealed a somatoform conversion reaction 
equivalent to a hysterical neurosis and cocaine abuse and 
dependency by history.  

During the February 1996 examination, the veteran reported 
having undergone recent hospitalization at the VAMC in 
January 1996, after having been admitted for having suicidal 
thoughts while going through a divorce.  He reported that at 
that time, he had been off cocaine for about five months.  
The veteran complained of feeling angry, and said that he was 
unable to concentrate and unable to sleep.  He stated that he 
lived and worked alone, and was unable to relate to 
authority.  On examination, the veteran was described as 
having fair contact and to be a limited historian.  The 
examiner found the veteran to be markedly depressed with 
feelings of suicidal ideation, futility, low frustration 
tolerance and multiple situational stressors.  There was no 
evidence of delusion, hallucinations, disorganized thinking, 
or loss of reality testing.  No cognitive deficits were 
elicited.  Insight was poor, but comprehension and judgment 
were unremarkable.  The diagnoses were situational adjustment 
reaction with depressed mood, and cocaine dependency and 
abuse by history.  

In February 1998, the Board remanded the case back to the RO 
for clarification of the veteran's symptomatology due to the 
fact that the record contained several different psychiatric 
diagnoses, and to determine the extent to which his 
functional impairment was due to his service-connected 
disability.  Pursuant to the Board's February 1998 remand, 
the veteran underwent a VA rating examination in April 1998.  
The report of the April 1998 examination shows that the 
examiner reviewed the veteran's claims file prior to 
conducting the examination.  During the course of the 
examination, the veteran complained of being unable to 
establish or maintain interpersonal relationships and of 
having a low level of energy.  In addition, he complained of 
experiencing anxiety with headaches and insomnia, and 
reported that he did not attend to his personal hygiene on 
occasion.  The veteran stated that his treating psychiatrist 
had advised him to return to work, and that the veteran 
"needed" to go back to work although the veteran apparently 
disagreed with this assessment.  He further expressed 
confusion over the apparently conflicting diagnoses offered 
in the past with respect to his back.  

The examiner reported that he had consulted with other health 
care professionals regarding the medical reports addressing 
the veteran's back disorder, and concluded that they were 
indeed confusing.  The examiner noted that a report dated in 
January 1992 includes a diagnosis of an Axis I psychiatric 
disorder, and includes a diagnosis of an Axis III back 
injury.  The examiner observed that the physician's diagnosis 
suggested that the veteran's back problem was considered to 
be of a legitimate rather than a psychoneurotic origin.  

The veteran appeared at the examination in somewhat soiled 
clothes, but did not appear to be grossly disheveled.  His 
hygiene was described as adequate with average grooming.  
Speech was modulated, spontaneous, and goal directed.  The 
veteran's attitude was cooperative, and his mood was mildly 
dysphoric.  Affect was shallow, but with decent range and was 
appropriate to the mental content and to his interview 
situation.  The veteran reported experiencing hallucinations, 
but his descriptions were characterized as vague and lacking 
in descriptive detail.  Stream of thought was linear and 
goal-directed.  Thought content was relevant, coherent, and 
was not bizarre.  The veteran's ability to abstract was 
described as good, and he was found to be fully oriented.  
Attention was easily gained and maintained.  Concentration 
showed some occasional brief slippage, but was generally 
adequately maintained and focused.  Recent and remote memory 
were without error.  Impulse control was considered fair.  
Judgment was reported to be poor to fair, and insight was 
described as limited.  The examiner also observed that 
psychological tests performed on the veteran did not produce 
reliable information.  

In rendering his opinion, the examiner noted that the 
assessment of the veteran's condition hinged on the 
credibility of medical evidence.  He noted that under the old 
diagnostic rules, it was often assumed that medical 
complaints were psychoneurotic in origin if no medical basis 
could be found to substantiate a somatic complaint, and he 
noted that in most cases, practitioners still tended to 
follow such a rule.  However, he noted that in the veteran's 
case, there was sufficient evidence to defend a conversion 
reaction diagnosis as long as you assume that medical 
evidence substantiating his complaint was lacking.  He then 
included a discussion regarding the confusing medical 
evidence contained in the record regarding the veteran's 
complaints of back pain and diagnosis of a back disorder.  He 
then stated that given the veteran's symptomatic report, a 
diagnosis of major depression was tenable.  However, he also 
reported that conversion reaction and major depression could 
be co-morbid and are not mutually exclusive.  The examiner 
noted that in response to the question of whether the veteran 
would be able to work if he were free of back pain, the 
veteran indicated that the major bar to his employability was 
his inability to get along with other people.  The examiner 
concluded that it was at least as likely as not that the 
majority of the veteran's difficulties in working related to 
symptoms secondary to his major affective disorder rather 
than through any conversion disorder.  In any event, the 
examiner observed that the veteran did show a distinct 
inability to conduct interpersonal relationships, but that he 
was not incapable of conducting such relationships, at least 
for brief periods, based on his interaction with the examiner 
and other individuals.  He noted further that it was likely 
that were the veteran to attempt in the long run to sustain 
regular relationships over an extended period, there would be 
incidents of acting out and incidents of decreased efficiency 
of function.  However, he noted that he was probably 
premature to suggest that such difficulties in function were 
necessarily permanent.  The diagnoses included an Axis I 
major recurrent depressive disorder and a conversion disorder 
with sensory symptoms, and an Axis V global assessment of 
function (GAF) score of 48; Axis IV psychosocial stressors 
including financial, employment, and difficulties with 
primary and secondary support groups with the stressors 
described as moderate by the examiner; and an Axis V GAF 
score of 48 which suggests serious symptoms of a psychiatric 
disorder or serious impairment in social, occupational, or 
school functioning.  

Under the regulations in effect when the veteran filed his 
claim, a 50 percent evaluation was warranted upon a showing 
of a considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Assignment of 
a 70 percent evaluation was warranted in cases where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior were also required.  In addition, a 100 
percent disability rating was warranted where the veteran was 
demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).  Further, in 
Johnson v. Brown, 7 Vet. App. 95 (1994), the Court also held 
that a showing of any one of the above evaluative criteria 
for a 100 percent evaluation was a sufficient basis upon 
which to award a 100 percent evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for the veteran's service-connected 
psychoneurosis are now codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (1998).  When the law or regulations 
change during an appeal period, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the veteran filed his original claim on which 
this appeal is based prior to November 7, 1996, his claim 
must be evaluated under both the former and the revised 
criteria.  

Under the revised criteria, a 50 percent evaluation is 
assigned upon a showing of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9424 (1998).  

Applying both the former and the revised regulations 
governing the veteran's symptoms for his service-connected 
psychoneurosis, the Board concludes that the currently 
assigned 50 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating.  In this regard, the Board notes that pursuant 
to the Board's February 1998 Remand, the examiner who 
conducted the April 1998 rating examination offered an 
opinion in which he distinguished the effects of the symptoms 
associated with the veteran's service-connected 
psychoneurosis and other symptoms causing functional 
impairment associated with other nonservice-connected 
disorders.  While the examiner clearly expressed some concern 
regarding the conversion reaction diagnosis, he did continue 
the diagnosis at that time in addition to nonservice-
connected major depressive disorder.  Further, the examiner 
concluded that the veteran's conversion disorder 
(psychoneurosis) and his major depressive disorder were co-
morbid, but not mutually exclusive.  In addition, the Board 
notes that while the examiner concluded with an Axis V GAF 
score of 48, he also determined that 60 percent of the 
veteran's impairment was attributable to his nonservice-
connected major affective disorder and only 40 percent 
attributable to his service-connected psychoneurosis 
(conversion disorder).  While he appeared to question the 
veteran's long term employment prospects, he did not find 
that the veteran was severely impaired or unemployable due to 
either the service-connected conversion reaction or the 
nonservice-connected major depression.

More importantly, while mindful of the examiner's assessment 
regarding the veteran's employment prospects and his global 
assessment of functioning and the differential diagnoses, the 
Board must accord significant weight to the actual findings 
reported on examination.  Based on a review of those 
findings, the Board finds that the symptomatology associated 
with the veteran's service-connected psychiatric disorder 
does not comport with the assignment of a disability rating 
greater than the currently assigned 50 percent evaluation.  
For example, the examiner noted that during the interview, 
the veteran was shown to have adequate hygiene with average 
grooming, his speech was modulated, spontaneous, and goal 
directed.  Further, his attitude was cooperative although his 
mood was mildly dysphoric.  While shallow, the veteran's 
affect had decent range and was appropriate to his mental 
content and present circumstances.  The veteran's ability to 
abstract was described as good and he was fully oriented.  
Attention was easily gained and maintained.  Moreover, the 
veteran's thought content was relevant and coherent, and 
memory and concentration were intact.  While judgment and 
insight were described as poor to fair and limited, 
respectively, impulse control was reported to be fair.  The 
Board also recognizes that the veteran had been hospitalized 
for suicidal and homicidal ideations related to his pending 
divorce in early 1996, and that he may currently have an 
impaired ability to maintain effective interpersonal 
relationships as suggested by the VA examiner who had 
conducted the April 1998 rating examination.  However, while 
the examiner indicated that the veteran had some difficulty 
in establishing work and social relationships, he did not 
indicate that the veteran had an inability to establish them.  
While the 50 percent disability evaluation recognizes that 
the veteran has some impairment in this area, the record as a 
whole does not support the proposition that the veteran 
cannot establish such relationships.  The Board finds that 
the symptomatology demonstrated in this case, as set forth 
above, is not consistent with a 70 percent disability 
evaluation under either sets of evaluative criteria.  In 
fact, such symptomatology is consistent with the currently 
assigned 50 percent disability evaluation.

In light of this evidence, the Board must conclude, 
therefore, that the evidence supports the assignment of a 50 
percent evaluation under both the former and the revised 
evaluative criteria.  However, in light of the evidence of 
record and particularly the symptomatology demonstrated 
during the most recent rating examination, the Board also 
concludes that the preponderance of the evidence is against 
assignment of an evaluation in excess of 50 percent.  See 
Francisco, supra.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
symptomatology associated with the veteran's service-
connected conversion reaction has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  As noted the record discloses 
that the veteran was admitted as an inpatient during early 
1996, there is no indication of frequent hospitalization due 
to the veteran's service-connected conversion reaction.  The 
Board concludes, therefore, that in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's symptomatology change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's service-connected psychoneurosis.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
psychoneurosis, conversion reaction with functional overlay 
related to low back pain is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 12 -


